DETAILED ACTION
Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4,6,8,10,12,14-15,20-22,25-28,30 and 32-49 are allowed because the prior art of record, fails to anticipate or render obvious the features of (see underlined limitations):
Claim 1
A method of wireless communication performed by a user equipment (UE), comprising: 
determining whether a capability of the UE is sufficient for a make-before-break (MBB) handover from a source set of cells to a target set of cells, 
wherein the source set of cells is provided by a first set of transmit/receive points (TRPs) and the target set of cells is provided by a second set of TRPs, and 
wherein the MBB handover is based at least in part on respective communication schedules associated with the first set of TRPs and the second set of TRPs; and 
selectively performing the MBB handover using a first capability configuration 
for the MBB handover or a second capability configuration for the MBB handover based at least in part on whether the capability of the UE is sufficient for the MBB handover. (See claim 32 which includes similar limitations)

Claim 25
A method of wireless communication performed by a first transmit/receive point (TRP), comprising: 
determining information identifying a communication schedule for a make-before-break (MBB) handover of a user equipment (UE) involving the first TRP and a second TRP; and 
providing the information identifying the communication schedule to the second TRP. (See claim 45 which includes similar limitations)

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643